Citation Nr: 1224186	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to February 2007.  He died in November 2009, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2012, the appellant failed to appear, without explanation, for a Board hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).


FINDING OF FACT

In a May 2012 statement, received prior to the promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw her appeal with regard to the issue of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011).

In a May 2012 statement, the appellant specifically stated that she wished to withdraw her appeal with regard to the issue of entitlement to service connection for the cause of the Veteran's death.  See May 2012 statement submitted by the appellant.  

The Board finds that the May 2012 written statement from the appellant qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.
Hence, there remain no allegations of errors of fact or law for appellate consideration.  


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


